IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JUNE CORIELL,                        NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D13-5360

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed January 15, 2015.

An appeal from the Circuit Court for Santa Rosa County.
David Rimmer, Judge.

Joseph C. Bodiford of Bodiford Law, P.A., Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Jennifer J. Moore, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, RAY, and MAKAR, JJ., CONCUR.